Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 1 of 8 PageID #: 14653

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    UNILOC 2017 LLC

                 Plaintiff,                 Civil Action No. 2:18-cv-00503-JRG

    v.

    GOOGLE LLC,

                 Defendant.



         DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS MOTION FOR AN
               AWARD OF FEES AND COSTS PURSUANT TO 35 U.S.C. § 285
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 2 of 8 PageID #: 14654

             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




        A.




                                                                                –

               -       –      –        –       –    –       –



                                                                            –




                                           1
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 3 of 8 PageID #: 14655

                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                             -




                                                                                     –

       –            -




           B.     Uniloc’s Arguments Confirm that Its Infringement Theory Was Implausible

           Uniloc’s 285 Opposition confirms that it willfully or recklessly ignored the intrinsic

   record and Google’s internal documents, rendering this case exceptional.

           As explained above,




             -                                 –


                                                    2
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 4 of 8 PageID #: 14656

             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                             . MarcTec, 664 F.3d at 919–20.




   1




                                                                         -



                             –




                                        3
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 5 of 8 PageID #: 14657

                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                                     .

          C.




                                                                                                –




                                                                          —




                               ; Hakin v. Cannon Avent Grp., PLC, 479 F.3d 1313, 1320 (Fed. Cir.
   2007) (excluding untimely expert declaration that the court found “self-serving, [and] biased”).
   2
     Citations to “Ex. __” are to the exhibits attached to the Declaration of Michael A. Berta in
   Support of Google’s Reply in Support of Its Motion for an Award of Fees and Costs Pursuant to
   35 U.S.C. § 285, filed concurrently herewith.


                                                   4
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 6 of 8 PageID #: 14658

                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


   Uniloc’s attempt to shift the burden to Google to provide notice of non-infringement as a defense

   to awarding fees has been rejected by Uniloc’s own cited authority. Stone Basket Innovations,

   LLC v. Cook Med. LLC, 892 F.3d 1175, 1182–83 (Fed. Cir. 2018) (acknowledging that a

   purported lack of notice does not excuse plaintiff’s “willful ignorance or failure to assess the

   soundness of pending claims.”); see also Thermolife Int’l LLC v. GNC Corp., 922 F.3d 1347,

   1358 (Fed. Cir. 2019) (holding that no “such notice is rigidly required” to award fees).

           D.      Uniloc’s Other Arguments Lack Merit

           Uniloc’s other arguments similarly lack merit. For instance,




                                                                          Dkt. 118 at 14–15; 125 at 9

   & n.7; Ex. 26 at 3.



         Finally, Uniloc’s accusations about the conduct of an attorney from a different firm in a

   different case are irrelevant.                          .

           For the foregoing reasons, Google respectfully requests that this Court grant its 285

   Motion.




                                                    5
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 7 of 8 PageID #: 14659

              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


    DATED: September 9, 2020        Respectively submitted,

                                    /s/ Nicholas H. Lee, with permission by
                                    Michael E. Jones

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    Patrick Colbert Clutter, IV
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                    E Glenn Thames, Jr.
                                    State Bar No. 00785097
                                    glennthames@potterminton.com
                                    POTTER MINTON, P.C.
                                    110 N. College Ave., Suite 500
                                    Tyler, Texas 75702
                                    Tel: 903-597-8311
                                    Fax: 903-593-0846

                                    Michael A. Berta
                                    Michael.berta@arnoldporter.com
                                    ARNOLD & PORTER
                                    KAYE SCHOLER LLP
                                    Three Embarcadero Center
                                    10th Floor
                                    San Francisco, CA 94111-4024
                                    Tel: 415-471-3100
                                    Fax: 415-471-3400

                                    Nicholas H. Lee
                                    Nicholas.lee@arnoldporter.com
                                    ARNOLD & PORTER
                                    KAYE SCHOLER LLP
                                    777 South Figueroa Street
                                    44th Floor
                                    Los Angeles, CA 90017-5844
                                    Tel: 213-243-4000
                                    Fax: 213-243-4199

                                    David A. Caine
                                    David.Caine@arnoldporter.com
                                    Bonnie Phan
                                    Bonnie.Phan@arnoldporter.com
                                    ARNOLD & PORTER
                                    KAYE SCHOLER LLP



                                         6
Case 2:18-cv-00503-JRG-RSP Document 317 Filed 09/11/20 Page 8 of 8 PageID #: 14660

                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                              3000 El Camino Real Five Palo Alto Square, Suite
                                              500
                                              Palo Alto, CA 94306-3807
                                              Tel: 650-319-4500
                                              Fax: 650-319-4700

                                              Nicholas M. Nyemah
                                              nicholas.nyemah@arnoldporter.com
                                              ARNOLD & PORTER
                                              KAYE SCHOLER LLP
                                              601 Massachusetts Ave, NW
                                              Washington, DC 20001-3743
                                              Tel: 202-942-5000
                                              Fax: 202-942-5999

                                              Mark Samartino
                                              mark.samartino@arnoldporter.com
                                              ARNOLD & PORTER
                                              KAYE SCHOLER LLP
                                              70 West Madison Street Suite 4200
                                              Chicago, IL 60602-4231
                                              Tel: 312-583-2300
                                              Fax: 312-583-2360

                                              Attorneys for Defendant Google LLC


                                      CERTIFICATE OF SERVICE
           I hereby certify that all counsel of record who have consented to electronic service are
   being served with a copy of this document via electronic mail on September 9, 2020.
           I also hereby certify that all counsel of record who have consented to electronic service
   are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)
   on September 9, 2020.

                                                         /s/ Michael E. Jones

                  CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
           I certify that the foregoing document is authorized to be filed under seal pursuant to the
   Protective Order entered in this case.
                                                         /s/ Michael E. Jones




                                                    7
